UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1846


RHAE JOHNSON,

                Plaintiff - Appellant,

          v.

THE SUNSHINE HOUSE, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-00511-MOC-DCK)


Submitted:   October 30, 2013             Decided:   November 8, 2013


Before NIEMEYER, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rhae Johnson, Appellant Pro Se.   Frederick M. Thurman, Jr.,
SHUMAKER LOOP & KENDRICK, LLP, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rhae Johnson appeals from the district court’s entry

of judgment for Defendant in accordance with the jury’s verdict.

Johnson    brought     suit   alleging      claims   under      Title    VII    of   the

Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 2003 & Supp. 2012), and 42 U.S.C. § 1981 (2006).

On appeal, Johnson claims that the judgment should be reversed

because: there was discrimination in the selection of the jury;

the district court erred in excluding certain evidence and in

admitting     other     evidence;     the     evidence     is    insufficient          to

support     the   jury’s      verdict;      the   district       court     erred      in

instructing the jury, allocating burdens of proof, and referring

to evidence; a juror slept during the trial; and the jury failed

to explain its verdict.          We affirm.

            An appellant has the burden of including in the record

on appeal a transcript of all parts of the proceedings material

to the issues raised on appeal.              Fed. R. App. P. 10(b); 4th Cir.

R.    10(c)(1).       Although    Johnson     provided     transcripts         of    some

portions     of   the    trial     proceedings,      she     has    not        provided

transcripts of relevant portions of the proceedings supporting

her claims of discrimination in the jury selection and error in

the    district   court’s        exclusion     and   admission      of     evidence.

Johnson also fails to establish a basis to have the transcripts

prepared at government expense.              28 U.S.C.A. § 753(f) (West 2006

                                         2
& Supp. 2013).             By failing to produce relevant transcripts or

qualify    for       the   production        of       the   transcripts      at    government

expense, Johnson has waived review of these issues.                                Powell v.

Estelle, 959 F.2d 22, 26 (5th Cir. 1992) (per curiam), abrog’n

on other grounds recog’d by Diaz v. Collins, 114 F.3d 69, 72

(5th Cir. 1997); Keller v. Prince George’s Cnty., 827 F.2d 952,

954 n.1 (4th Cir. 1987).

               Turning to Johnson’s challenge to the sufficiency of

the evidence supporting the jury’s verdict, we note that Johnson

never filed a post-verdict motion under Fed. R. Civ. P. 50(b) in

the   district        court.      As     a    result,        we     are    foreclosed       from

considering her challenge to the sufficiency of the evidence.

Ortiz v. Jordan, 131 S. Ct. 884, 892 (2011); Belk, Inc. v. Meyer

Corp., 679 F.3d 146, 155-56 (4th Cir. 2012); A Helping Hand, LLC

v. Baltimore Cnty., 515 F.3d 356, 369-70 (4th Cir. 2008).

               Next, although Johnson claims that the district court

erred in instructing the jury, allocating burdens of proof, and

referring       to    evidence,    she        makes         these     claims      in   largely

conclusory fashion, without explanations as to how the court

erred     or    why    the     court’s       errors         warrant       reversal     of   the

judgment. *      Accordingly, we deem these issues abandoned.                          See 4th



      *
       With respect to Johnson’s claim that the district court
erred in failing to make a particular issue of law “clear” to
(Continued)
                                                  3
Cir. R. 34(b) (directing appealing parties to present specific

arguments in an informal brief and stating that this court’s

review on appeal is limited to the issues raised in the informal

brief); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599,

607   (4th      Cir.       2009)    (limiting       appellate   review      to   arguments

raised     in     the       brief    in   accordance        with    Fed.    R.   App.    P.

28(a)(9)(A)); Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4

(4th Cir. 2004) (noting that appellate assertions not supported

by argument are deemed abandoned).

             We       also    reject      as    wholly      without    merit     Johnson’s

claims that the judgment should be reversed because the jury

failed to explain its verdict and because a juror slept during

portions        of     the    trial.       Further,         insofar    as    Johnson     is

challenging          the    effectiveness       of    her   trial     counsel    based   on

counsel’s failure to move to substitute the sleeping juror and

for a mistrial in light of the sleeping, claims of ineffective

assistance by counsel in a civil action are not sufficient to

raise a valid claim for relief on appeal and entitle Johnson to

no relief.           Stanciel v. Gramley, 267 F.3d 575, 581 (7th Cir.

2001); Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988);




the jury, we reject this claim as without merit because Johnson
misstates the relevant law.



                                                4
Sanchez v. U.S. Postal Serv., 785 F.2d 1236, 1237 (5th Cir.

1986) (per curiam).

           Johnson fails to establish any basis for overturning

the   district    court’s       judgment.        Accordingly,      we     affirm   the

judgment   and      deny     as     moot       Johnson’s    motion        to   suspend

disposition   of    the    appeal     pending      filing    of   the     transcript.

We dispense      with    oral     argument     because     the    facts    and   legal

contentions   are       adequately    presented      in    the    materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           5